2021 WI 79

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2019AP629


COMPLETE TITLE:        Jama I. Jama,
                                 Plaintiff-Appellant,
                            v.
                       Jason C. Gonzalez and Wisconsin Lawyers Mutual
                       Insurance
                       Company,
                                 Defendants-Respondents-Petitioners.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 395 Wis. 2d 655,954 N.W.2d 1
                               PDC No:2021 WI App 3 - Published

OPINION FILED:         October 20, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         October 1, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Valerie Bailey-Rihn

JUSTICES:
Per Curiam.
NOT PARTICIPATING:
KAROFSKY, J., did not participate.

ATTORNEYS:

      For the defendants-respondents-petitioners, there were briefs
filed by Peyton B. Engel, Catherine E. White, Stephen P. Hurley,
and Hurley Burish, S.C., Madison. There was an oral argument by
Peyton B. Engel.


      For the plaintiff-appellant, there was a brief filed by Kevin
G. Raasch, David J. Lang, and Judge Lang & Katers, LLC, Wauwatosa.
There was an oral argument by Kevin G. Raasch.
                                                                  2021 WI 79


                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2019AP629
(L.C. No.   2018CV1478)

STATE OF WISCONSIN                      :              IN SUPREME COURT

Jama I. Jama,

            Plaintiff-Appellant,                                FILED
      v.
                                                           OCT 20, 2021
Jason C. Gonzalez and Wisconsin Lawyers Mutual
Insurance Company,                                             Sheila T. Reiff
                                                           Clerk of Supreme Court

            Defendants-Respondents-Petitioners.




      REVIEW of a decision of the Court of Appeals.          Affirmed.



      ¶1    PER CURIAM.   The decision of the court of appeals is

affirmed by an equally divided court.

      ¶2    JILL J. KAROFKSY, J., did not participate.
    No.   2019AP629




1